Name: Commission Regulation (EC) No 294/2004 of 19 February 2004 fixing certain indicative quantities and individual ceilings for the issuing of licences for importing bananas into the Community under the tariff quotas for the second quarter of 2004
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32004R0294Commission Regulation (EC) No 294/2004 of 19 February 2004 fixing certain indicative quantities and individual ceilings for the issuing of licences for importing bananas into the Community under the tariff quotas for the second quarter of 2004 Official Journal L 050 , 20/02/2004 P. 0012 - 0013Commission Regulation (EC) No 294/2004of 19 February 2004fixing certain indicative quantities and individual ceilings for the issuing of licences for importing bananas into the Community under the tariff quotas for the second quarter of 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), and in particular Article 20 thereof,Whereas:(1) Article 14(1) of Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(2) provides for the possibility of fixing an indicative quantity, expressed as the same percentage of quantities available under each of the tariff quotas, for the purposes of issuing import licences for the first three quarters of the year.(2) The data relating, on the one hand, to the quantities of bananas marketed in the Community in 2003, and in particular actual imports, especially during the second quarter, and, on the other hand, to the outlook for supply and consumption on the Community market in the same quarter of 2004, call for the fixing of indicative quantities for quotas A, B and C that ensure satisfactory supply to the Community as a whole and continuity of trade flows between the production and marketing sectors.(3) On the basis of the same data, the ceiling on the quantities for which individual operators can submit licence applications in respect of the second quarter of 2004 should be fixed for the purposes of Article 14(2) of Regulation (EC) No 896/2001.(4) Since this Regulation must apply before the beginning of the period for the submission of licence applications in respect of the second quarter of 2004, it should enter into force immediately.(5) It is necessary to stipulate that this Regulation is to apply only to the Community as constituted on 30 April 2004 in view of the fact that the accession of the new Member States takes effect on 1 May 2004 and that appropriate provisions will be adopted in due course to guarantee supplies to the enlarged Community.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1The indicative quantity provided for in Article 14(1) of Regulation (EC) No 896/2001 for banana imports under the tariff quotas provided for in Article 18 of Regulation (EEC) No 404/93 shall be 29 % of the quantities available for traditional and non-traditional operators under tariff quotas A/B and C for the second quarter of 2004.Article 2For the second quarter of 2004 the quantity referred to in Article 14(2) of Regulation (EC) No 896/2001 that may be authorised for banana imports under the tariff quotas provided for in Article 18 of Regulation (EEC) No 404/93 shall be:(a) 29 % of the reference quantity established pursuant to Articles 4 and 5 of Regulation (EC) No 896/2001 for traditional operators under tariff quotas A/B and C;(b) 29 % of the quantity determined and notified pursuant to Article 9(3) of Regulation (EC) No 896/2001 for non-traditional operators under tariff quotas A/B and C.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 2587/2001 (OJ L 345, 29.12.2001, p. 13).(2) OJ L 126, 8.5.2001, p. 6. Regulation as last amended by Regulation (EC) No 1439/2003 (OJ L 204, 13.8.2003, p. 30).